DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see Remarks, filed December 29, 2021, with respect to the rejection(s) of claim(s) 1-4 under 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagai (US 20050159068) as modified by Yu et al. (US 20090142903).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6329782 (hereinafter “D1”) in view of Yu et al. (US 20090142903).
As to claim 1, D1 discloses a method of attaching a tape to a workpiece (wafer) and thereafter removing air bubbles trapped between the tape and said workpiece by heating a sucking the tape surface opposite to that of the workpiece (paragraph 7).  During this step, air bubbles permeate through the tape by passing through gaps in the polymer chains in the tape (Id.).  D1 fails to specifically teach or disclose that the tape is attached/bonded to the workpiece in an environment wherein the gas having a smaller molecular weight than an average molecular weight of the atmosphere.  Yu discloses a wafer bonding method wherein chips are bonded to tape by using a gas supply to provide a protective gas to the chip to wafer bonding chamber (paragraph 12).  Yu discloses that the protective gas may be in the form of nitrogen gas which has a smaller molecular weight than that of the atmosphere (Id).  It would have been obvious to modify the method of D1 to include a bonding step in a Nitrogen environment and would have been motivated to do so because Yu teaches that Nitrogen is a known protective gas for wafer and chip bonding to occur in.
As to claims 2 and 3, D1 discloses that heat and pressure is applied to the wafer and tape to removed any bubbles trapped therebetween.
As to claim 4, the method of claim 1 is taught as seen above.  Yu discloses that protective gas may comprise of other suitable inert gases instead of Nitrogen and it is the position of the Examiner that Helium is a well-known and conventional inert gas that would have been obvious to use in the method of the above references as combined.
As to claims 5-10, it the position of the Examiner that the recited heating temperature range, tape structure and recited materials for the tape and adhesive on the tape are all well-known and conventional and would have been obvious for one of ordinary skill in the art at the time of the invention to use in the method of the above references as combined.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745